Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Response to Amendment
The amendment presents Claim 1 as amended and claims 5-8 and 13-19 being cancelled. Therefore, claims 1-4, 9-12, and 20-30 are pending examination.
The amendment is sufficient in overcoming the rejections under 35 USC 112 (b), as well as, the prior art rejections under 35 USC 103.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, 20-21, 27-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heung et al. (U.S. Publication 2015/0053373).
Regarding claim 1, Heung teaches a heating device (para. 0002; Figs. 1-2 and 5, heating device 10) comprising a base structure comprising a fluid channel (fluid channel 12) and a heater (heating wire 80-para. 0043-0044; heating device being a heating wire), the heater arranged in use to heat fluid within the fluid channel (para. 0043; “heating device is in exemplary embodiments in either direct or indirect contact with the tube 12, thus facilitating heat transfer between the heating device and tube 12. Any suitable heating device, which may be operated to provide relatively hot temperatures to the tube 12, are within the scope and spirit of the present disclosure.”), the heating device (10) further comprising a cooling means (cooling device 50), arranged in use to cool the fluid channel (12) (para. 0035; “The cooling device is in exemplary embodiments in either direct or indirect contact with the tube 12, thus facilitating heat transfer between the cooling device and tube 12. Any suitable cooling device, which may be operated to provide relatively cool temperatures to the tube 12, are within the scope and spirit of the present disclosure.”) (para. 0039; “double coil arrangement of the tube 50 may thus advantageously facilitate increased heat transfer, due to the contact between and opposing flows through the various turns of the tube 50. Further, by providing the tube 50 in a double coil arrangement, the area taken up by the tube 50 may be reduced, because the coil can be wound relatively tightly, having a minimal radius.”), wherein the cooling means (50) comprises a cooling channel (para. 0036; cooling device 50 “may be a cooling tube) (para. 0042; “any suitable cooling medium may be flowed through a cooling tube 50 according to the present disclosure.”), and 

    PNG
    media_image1.png
    283
    515
    media_image1.png
    Greyscale

wherein the cooling channel (50) is separate from the fluid channel (12) and arranged side by side with the fluid channel (12) (“side by side” is defined as “beside one another,” see www.merriam-webster.com/dictionary/side%20by%side or as “next to each other, close together,” see www.dictonary.com/browse/side--by--side) (Para. 0035 of Heung states that the cooling device 50 is adjacent to tube 12 an in either direct or indirect contact with the tube 12. See also Figure 5, above.  In this case, cooling device 50 and tube 12 are side by side in that they are beside one another and/or next to each other, close together), wherein in use the cooling channel (50) is configured to cool the fluid channel (12) after heated fluid is dispensed from the fluid channel (“After heated fluid is dispensed” is considered a functional limitation regarding the material or article worked upon by the heating device. See MPEP 2114 and 2115) (In this case, the Heung teaches each claimed limitation including each structural and cooperative relationship.  As such, the cooling device 50 of Heung is structurally capable of cooling the fluid channel 12 after fluid is dispensed therefrom. Furthermore, bases on the structural similarity between the claimed cooling channel and that of Heung, the latter is inherently capable of performing the claimed function.  See MPEP 2112-IV).
	Regarding claim 2, Heung teaches, as applied in claim 1, each claimed limitation and further teaches wherein the heater at least partially matches a fluid channel path of the fluid channel (Fig. 2 and paragraphs 0044-0045. Heating wire 80 is in a double coil arrangement which matches the double coil arrangement of 12).
Regarding claim 3, Heung teaches, as applied in claim 1, each claimed limitation and further teaches wherein the base structure (defined by 12 and 80) comprises a plate-like structure (para. 0054; “It should be noted that, in exemplary embodiments, the packed tube 12, cooling device, and heating device are arranged and fastened together in generally identical planes, as shown, to facilitate stacking and heat transfer therebetween.”).  
Regarding claim 4, Heung teaches, as applied in claim 1, each claimed limitation and further teaches wherein the base structure (defined by 12 and 80) comprises thermally conductive material (heat exchange sheets 130) through which heat is exchanged between the fluid channel and the cooling means (para. 0052; “heat exchange sheets 130 may be provided, and may be disposed between, the packed tube 12 and cooling device and/or the packed tube 12 and heating device. The packed tube 12, cooling device and/or heating device may contact the heat exchange sheets 130, such that indirect contact is defined through the heat exchange sheets 130 as shown. Such heat exchange sheets 130 may further facilitate heat transfer by relatively evenly distributing heat from the heating device and cold temperatures from the cooling device. In exemplary embodiments, a heat exchange sheet 130 may be formed from aluminum, such as from aluminum foil. Alternatively, any suitable heat conductive material, such as a suitable metal, is within the scope and spirit of the present disclosure.”).  

    PNG
    media_image1.png
    283
    515
    media_image1.png
    Greyscale

Regarding claim 9, Heung teaches, as applied in claim 1, each claimed limitation and further teaches wherein at least part of the cooling channel (50) is adjacent to at least one side of at least a part of the fluid channel (12) (See Figure 5, above).  

    PNG
    media_image2.png
    283
    515
    media_image2.png
    Greyscale

Regarding claim 10, Heung teaches, as applied in claim 1, each claimed limitation and further teaches wherein at least part of the cooling channel (50) is adjacent to at least two different sides of at least a part of the fluid channel (12) (See Figure 5, above.).  
Regarding claim 11, Heung teaches, as applied in claim 1, each claimed limitation and further teaches wherein at least part of the cooling channel (50) abuts or contacts at least one side of at least a part of the fluid channel (12) (para. 0035 and Figure 5; “cooling device is in exemplary embodiments in either direct or indirect contact with the tube 12”).  

    PNG
    media_image2.png
    283
    515
    media_image2.png
    Greyscale

Regarding claim 12, Heung teaches, as applied in claim 11, each claimed limitation and further teaches wherein at least part of the cooling channel (50) abuts or contacts at least two different sides of the at least a part of the fluid channel (12) (See Figure 5, above).  
 	Regarding claim 20, Heung teaches, as applied in claim 1, each claimed limitation and further teaches a method for cooling the fluid channel of a heating device according comprising the steps of: 
a. conveying heated fluid through the fluid channel (para. 0043; “heating device is in exemplary embodiments in either direct or indirect contact with the tube 12, thus facilitating heat transfer between the heating device and tube 12. Any suitable heating device, which may be operated to provide relatively hot temperatures to the tube 12, are within the scope and spirit of the present disclosure”); and 
b. using the cooling means to cool the fluid channel (para. 0035; “cooling device is in exemplary embodiments in either direct or indirect contact with the tube 12, thus facilitating heat transfer between the cooling device and tube 12. Any suitable cooling device, which may be operated to provide relatively cool temperatures to the tube 12, are within the scope and spirit of the present disclosure.”).
Regarding claim 21, Heung teaches, as applied in claim 20, each claimed limitation and further teaches wherein the method further comprises the step of conveying a cooling fluid through the cooling channel to cool the fluid channel via heat transfer (para. 0042; “Further, any suitable cooling medium may be flowed through a cooling tube 50 according to the present disclosure. For example, in some exemplary embodiments, nitrogen may flow through a cooling tube 50. It should be noted that nitrogen may be in gas form, liquid form, or a gas-liquid combination. Alternatively, any suitable fluid is within the scope and spirit of the present disclosure.”).  
Regarding claims 27-28, Heung teaches, as applied in claim 1, each claimed limitation except for “a beverage preparation apparatus comprising a heating device according to claim 1” (claim 27) and “a beverage preparation apparatus according to claim 27 wherein the apparatus is a brewed beverage preparation apparatus” (claim 28).  
When reading the preamble in the context of the entire claim, the recitation “a beverage preparation apparatus” and “brewed beverage preparation apparatus” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

    PNG
    media_image2.png
    283
    515
    media_image2.png
    Greyscale

Regarding claim 30, Heung teaches, as applied in claim 11, each claimed limitation and further teaches wherein at least part of the cooling channel (50) abuts or contacts opposite sides of the at least a part of the fluid channel (12) (See Figure 5, above).
Claim(s) 1, 20-21, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (U.S. Publication 2016/0095466).
Regarding claim 1, Hsu teaches a heating device (para. 0002; “The present invention relates generally to a fresh-brewed cold beverage dispensing machine, which is capable of immediately cooling a fresh-brewed hot drink into cold drink and quickly dispensing the cold drink. The fresh-brewed cold beverage dispensing machine includes a hot water supply module, a brewing tank, a cooling chamber, a cooling module, a cooling coiled tube and a beverage drive module.”) (Figures 1-4) comprising a base structure comprising a fluid channel (fluid channel taken as the fluid channel defined by brewing tank 300 and tube 600. See also, para. 0046) and a heater (electrical heating wire 320-para. 0051), the heater arranged in use to heat fluid within the fluid channel (para. 0051), the heating device further comprising a cooling means (500), arranged in use to cool the fluid channel (para. 0046), wherein the cooling means comprises a cooling channel (coolant tube 510-para. 0045), and wherein the cooling channel (510) is separate (Fig. 3) from the fluid channel (300, 600) and arranged side by side with the fluid channel (“side by side” is defined as “beside one another,” see www.merriam-webster.com/dictionary/side%20by%side or as “next to each other, close together,” see www.dictonary.com/browse/side--by--side) (In this case, cooling tube 510 and tube 600 are side by side in that they are beside one another and/or next to each other, close together), wherein in use the cooling channel is configured to cool the fluid channel after heated fluid is dispensed from the fluid channel (“After heated fluid is dispensed” is considered a functional limitation regarding the material or article worked upon by the heating device. See MPEP 2114 and 2115) (In this case, Hsu teaches each claimed limitation including each structural and cooperative relationship.  As such, the cooling tube 510 of Hsu is structurally capable of cooling the fluid channel after fluid is dispensed therefrom. Furthermore, based on the structural similarity between the claimed cooling channel and that of Hsu, the latter is inherently capable of performing the claimed function.  See MPEP 2112-IV).
Regarding claim 20, Hsu, as applied to claim 1, teaches each claimed limitation and further teaches a method for cooling the fluid channel of a heating device comprising the steps of: 
a. conveying heated fluid through the fluid channel; and 
b. using the cooling means to cool the fluid channel  (para. 0015; “According to the above, in use, the brewed materials such as tea, coffee mate, coffee powder or flavors are first placed into the brewing tank. Then, the hot water of the hot water supply module is discharged from the hot water outlet to right pour onto the brewed materials in the brewing tank. Then, the hot drink in the brewing tank is directly guided into the beverage transfer path of the beverage cooling assembly to pass through the beverage transfer path and discharge from the beverage supply opening to outer side. During this period, the hot drink in the beverage transfer path of the beverage cooling assembly heat-exchanges with the cooling medium in the cooling chamber to form the cold drink, which is discharged from the beverage supply opening to serve”).
Regarding claim 21, Hsu, as applied to claim 20, teaches each claimed limitation and further teaches wherein the method further comprises the step of conveying a cooling fluid through the cooling channel to cool the fluid channel via heat transfer (see para. 0045; cooling medium being water).  
Regarding claim 27, Hsu, as applied to claim 1, teaches each claimed limitation and further teaches wherein a beverage preparation apparatus comprising a heating device according to claim 1 (para. 0002 and 0015).  
Regarding claim 28, Hsu, as applied to claim 27, teaches each claimed limitation and further teaches wherein a beverage preparation apparatus according to claim 27 wherein the apparatus is a brewed beverage preparation apparatus (para. 0002 and 0015).  
Regarding claim 29, Hsu, as applied to claim 27, teaches each claimed limitation and further teaches wherein method of preparing one or more beverages (para. 0002 and 0015) comprising the steps of: heating a beverage fluid in the fluid channel of the heating device of the beverage preparation apparatus; ejecting the heated beverage fluid from the fluid channel; cooling the fluid channel (para. 0015; “According to the above, in use, the brewed materials such as tea, coffee mate, coffee powder or flavors are first placed into the brewing tank. Then, the hot water of the hot water supply module is discharged from the hot water outlet to right pour onto the brewed materials in the brewing tank. Then, the hot drink in the brewing tank is directly guided into the beverage transfer path of the beverage cooling assembly to pass through the beverage transfer path and discharge from the beverage supply opening to outer side. During this period, the hot drink in the beverage transfer path of the beverage cooling assembly heat-exchanges with the cooling medium in the cooling chamber to form the cold drink, which is discharged from the beverage supply opening to serve”) (para. 0049; “When the brewing tank 300 fully contains the hot drink, the brewed materials are immersed in the hot drink with the filter cup 700 in the brewing tank 300, whereby the brewed materials can be fully resolved in the hot drink to enhance the flavor of the hot drink. Please refer to FIG. 4. Thereafter, the second control valve 620 can be manually or automatically controlled and opened, permitting the hot drink in the brewing tank 300 to flow into the beverage cooling assembly 600. At this time, the hot drink in the beverage cooling assembly 600 heat-exchanges with the cooling medium (icy water) in the cooling chamber 400 and cools into cold drink. The cold drink is then discharged from the beverage supply opening 610 to serve.”); and optionally passing a further fluid through the fluid channel.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Nijboer et al. (U.S. Publication 2012/0295001).
Regarding claim 22, Hsu, as applied in claim 21, teaches each claimed limitation except for a step of recycling the cooling fluid after the cooling fluid passes through the cooling channel.  
Regarding claim 25, Hsu, as applied in claim 21, teaches each claimed limitation except for wherein the cooling fluid is recycled.  
Regarding claim 26, Hsu, as applied in claim 21, teaches each claimed limitation except for wherein heat absorbed by the cooling fluid is used to heat a further fluid.  
Nijboer teaches that it is known in the art of beverage machine heating devices in which water is heated and subsequently cooled (paragraphs 0002, 0008, 0009, and 0011; using cooling devices to supply cooling-water) (Figs. 2-3; first tubular or plate-like shape body 19 and second, similarly shaped, body 25-para. 0035.  19 receives hot water via inlet 21, whereas 25 is provided with a cooling fluid inlet 26-para. 0036) (With specific reference to Fig. 3, para. 0046 states that the components of Fig. 2 are similar and denoted with similar reference numerals, increased by 100.  Paragraph 0046 discloses first tube 119 being for heated fluid while tube 125 is for cooling fluid. Figure 3 appears to label the first tube as “120” instead of 119) to include a step of recycling the cooling fluid after the cooling fluid passes through the cooling channel/wherein the cooling fluid is recycled (para. 0040; “Therefore, in an alternative and preferred embodiment, the cooling-fluid outlet 27 of the heat exchanger 10 is connected to an inlet 24 of the heating device 11, as shown in FIGS. 1 and 2. Consequently, water that has been used in the heat exchanger 10 as cooling-fluid, will subsequently be sterilized in the heating device 11 and used for preparing baby milk. With such arrangement, heat withdrawn in the heat exchanger 10 is not lost, but stored in the water that is supplied to the heating device 11. Consequently, less energy will be needed to heat this water up to the sterilization temperature Ts. Furthermore, with this arrangement, the heat exchanger 10 is ensured of a continuous supply of fresh cooling-fluid, with a substantially constant temperature (i.e. the temperature TR in reservoir 9, which may be kept at ambient temperature or at some cooled temperature). Thanks to such constant supply, the heat exchanger 10 can maintain a substantially constant, large cooling capacity.”).  Nijboer further teaches wherein heat absorbed by the cooling fluid is used to heat a further fluid (para. 0040; “…water that has been used in the heat exchanger 10 as cooling-fluid, will subsequently be sterilized in the heating device 11 and used for preparing baby milk. With such arrangement, heat withdrawn in the heat exchanger 10 is not lost, but stored in the water that is supplied to the heating device 11. Consequently, less energy will be needed to heat this water up to the sterilization temperature Ts….”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hsu with Nijboer, by adding to the cooling fluid and cooling channel of Hsu, with the teachings of Nijboer, in order to recycle/re-use the cooling fluid, which would reduce the amount of energy needed to heat the fluid in the fluid channel and allow for the cooling channel to maintain a substantially constant, large cooling capacity (para. 0040; Nijboer).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Sampoli et al. (U.S. Publication 2015/0374168).
Regarding claims 23-24, Hsu, as applied to claim 21, teaches each claimed limitation including the cooling fluid within the cooling channel being at some temperature.  Hsu is silent on a first cooling step wherein the cooling fluid is at a temperature at no more than at ambient temperature (claim 23) and a second cooling step wherein the cooling fluid is at a temperature of no more than 10 °C and below the temperature of the cooling fluid in the first cooling step (claim 24).
Sampoli teaches that it is known in the art of water heaters for use in beverage machines (para. 0002) to cool a fluid flowing in a fluid channel (heated water flows from boiler/exchanger 5 to mixing station 7 via conduit 6 and cold water flows from source 2 to mixing station 7 via conduit 8) using first cooling step wherein the cooling fluid is at a temperature at no more than at ambient temperature and a second cooling step wherein the cooling fluid is at a temperature of no more than 10 °C and below the temperature of the cooling fluid in the first cooling step (cooling steps involve actuation of flow regulators 9 and 10, which allow “cold water to be added to hot water to obtain a warm water flow at a predetermined temperature T1, e.g., from 40°C to 50°C., in the conduit 11, such water flowing past the mixing station 7…”) (in order to produce a temperature of between 40-50°C, the cold water necessarily would be no more than 10°C).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hsu with Sampoli, by replacing temperature of the cooling fluid of Hsu, with cool water being inherently of some value, with the teachings of Sampoli, since the temperature of the cooling fluid is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a particular resultant temperature of the fluid passing through the fluid conduit that undergoes heat exchanging with the cooling fluid. A person of ordinary skill in the art would recognize that the temperature of the cool water of Lee would affect the resultant temperature of the fluid exiting the heater. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761